 Case: 7:20-cv-00025-KKC Doc #: 12 Filed: 09/23/20 Page: 1 of 1 - Page ID#: 713




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  PIKEVILLE



LINDA JAN MINIX,                                       CIVIL ACTION NO. 7:20-25-KKC
      Plaintiff,

V.                                                        MEMORANDUM ORDER

ANDREW SAUL, Commissioner
of Social Security,
      Defendant.



                                         *** *** ***

       This matter is before the Court on the Commissioner’s unopposed motion to remand

this case to the Social Security Administration for further proceedings. Sentence four of 42

U.S.C. § 405(g) provides that the Court may, upon the pleadings and the transcript of the

administrative record, enter judgment and remand the case to the Commissioner for a

rehearing and a new decision. The plaintiff does not oppose this request. Therefore, the Court,

having reviewed the record and being adequately advised,

       IT IS ORDERED as follows:

          1. The Commissioner’s motion to remand (DE 11) is GRANTED

          2. Plaintiff’s motion for summary judgment (DE 9) is DENIED as moot.

          3. The Court shall enter a judgment by separate Order.

       Dated this 23rd day of September, 2020.
